DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	The amendment filed on 10/14/2021 has been entered. Claims 1, 7-12 and 15 have been amended and Claims 6, 14 and 16 have been canceled. Claims 1-3, 5, 7-13 and 15 are currently pending and are under examination.

Withdrawn Objections and Rejections
	The allowable subject matter of previously presented but now canceled Claim 16 has been incorporated into Claim 1. Hence Claim 15 is now dependent on allowable Claim 1 and the objection to the claim for depending on a rejected base claim has been withdrawn. Furthermore, in view of the aforementioned amendment of Claim 1, the 103 rejection has also been withdrawn.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the closest prior art references for Claims 1 and 13 and their teachings have been set forth in the Office Action mailed on 08/30/2011. The teachings of these references are being reiterated herein.
Heidel (Heidel, K. et al. Patent application publication number US2019/0359894A1, Published Nov. 28, 2019):
Heidel teaches in [0015], [0018] and Fig. 8 a method comprising providing a feed to a syngas generation reactor (SGR) 111, the feed comprising carbon dioxide and natural gas that comprises methane, wherein SGR 111 can be an auto-thermal reformer (ATR), a partial oxidation reactor, dry methane reformer (DMR) (as instantly claimed) or a steam methane reformer (SMR); converting the methane and the carbon dioxide in the SGR into syngas 148 comprising carbon monoxide and hydrogen; discharging the syngas from the SGR to a Fischer-Tropsch (FT) reactor vessel 112; subjecting water 144 to electrolysis via 710 to generate supplemental hydrogen 146; adding the supplemental hydrogen to the syngas in route to the FT reactor vessel via 1753; and converting the syngas via FT catalyst in the FT reactor vessel 112 into FT products 160. Heidel teaches in [0135] that the FT products comprise high molecular weight hydrocarbons such as wax. Heidel also teaches that the SGR is conducted in the presence of a variety of catalysts ([0134] and [0326]) and that FT process is conducted in the presence of a catalyst ([0134]).
Furthermore, Heidel teaches that dry methane reformer produces H2:CO ratio of 1:1 ([0327]) and that the hydrogen electrolysis is used to produce hydrogen when FT reactor feedstock requires H2:CO ratio of 2 ([0319]). Thus, a skilled artisan would have been motivated to use the electrolysis hydrogen to increase the H2:CO ratio from 1:1 produced from the dry methane reformer to 2:1. 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Gustafson (Gustafson, B. L. et al. Patent number US5,068,057): 
Gustafson teaches carbon dioxide dry reforming of hydrocarbons such as methane in the presence of a catalyst comprising Pt supported on Al2O3 to obtain a mixture of hydrogen and carbon monoxide (col. 2 and Examples 1-7). Gustafson further teaches in Examples 1-7 that different mole ratios of hydrogen and carbon monoxide can be obtained depending on the different mole ratio of CO2/hydrocarbons (or CH4). It is known to a skilled artisan that a mixture of hydrogen and carbon monoxide (also known as synthesis gas) is an important starting intermediate to make valuable products such as synthetic fuel via Fischer-Tropsch process. It is also known to the skilled artisan that different mole ratios of hydrogen to carbon monoxide give different compositions of synthetic fuels (liquid hydrocarbons) and hence a skilled artisan would 2/CH4 of Heidel using the teachings of Gustafson in order to obtain a specific composition of liquid hydrocarbons.

Espinoza (Espinoza, R. L. et al. Patent number US5,733,839):
Espinoza teaches the use of catalyst selected from the group consisting of cobalt, iron and mixtures thereof for conducting Fisher-Tropsch process. Espinoza further teaches that different catalysts and pore sizes of catalysts provide different selectivities of wax that include higher than 50% (see Figures 1-3 and Tables 1-2 and 4). 

Regarding Claim 1, Espinoza teaches FT process from hydrogen and carbon monoxide (syngas) and that the composition of the FT products and the selectivity of each hydrocarbons, including the FT-waxes, are controlled by the use of different catalysts and their pore sizes. However, the reference fails to teach or suggest the instantly claimed of measuring the composition of FT effluent comprising waxes and adjusting the amount of supplemental hydrogen added to the syngas in response to the composition as measured. Neither Heidel nor Gustafson teaches the aforementioned claimed limitation of adjusting the amount of supplemental hydrogen added to the syngas in response to measuring the composition of FT effluent. Hence, a skilled artisan would not have been motivated to use the combination of Heidel, Gustafson and Espinoza to arrive at the method of Claim 1.
Regarding Claim 13, the closest prior art references, alone or in combination, fail to teach or suggest that the process comprises modulating, via a control valve, a flow 

In view of the foregoing, the methods of Claims 1 and 13 are deemed novel and unobvious over the closest prior art references.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-3, 5 and 7-13 and 15 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDHANIT W BAHTA whose telephone number is (571)270-7658. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEDHANIT W BAHTA/           Primary Examiner, Art Unit 1622